Name: 2008/336/EC: Council Decision of 14 April 2008 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-04-29

 29.4.2008 EN Official Journal of the European Union L 115/32 COUNCIL DECISION of 14 April 2008 appointing and replacing members of the Governing Board of the European Centre for the Development of Vocational Training (2008/336/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing the European Centre for the Development of Vocational Training, and in particular Article 4 thereof (1), Having regard to the nominations submitted by the SPANISH and the NETHERLANDS Governments, Whereas: (1) By its Decision of 18 September 2006 (2), the Council appointed the members of the Governing Board of the European Centre for the Development of Vocational Training for the period from 18 September 2006 to 17 September 2009. (2) Two members' seats on the Governing Board of the Centre in the category of Government representatives have become vacant as a result of the resignations of Ms Pilar GÃ MEZ MUÃ OZ and Mr Marcel NOLLEN, (3) The two members of the Governing Board of the aforementioned Centre should be appointed for the remainder of the current term of office, which expires on 17 September 2009, HAS DECIDED AS FOLLOWS: Sole Article The following persons are hereby appointed members of the Governing Board of the European Centre for the Development of Vocational Training for the remainder of the term of office, which runs until 17 September 2009: GOVERNMENT REPRESENTATIVES SPAIN: Ms MarÃ ­a JosÃ © GARIJO EQUIZA The NETHERLANDS: Mr Peter van IJSSELMUIDEN Done at Luxembourg, 14 April 2008. For the Council The President I. JARC (1) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 2051/2004 (OJ L 355, 1.12.2004, p. 1). (2) OJ C 240, 5.10.2006, p. 1.